JOSEPH, C. J.,
concurring in the result.
This case was submitted without oral argument. Only employer filed a brief. Either the majority mistakes the length of that brief as a measure of quality, or it got a different brief than I did. Despite what the majority says, employer’s assignments of error do not attack any of EAB’s findings of fact as not being supported by substantial evidence, see, e.g., Claimant Members of Boilermakers v. Emp. Div., 73 Or App 470, 699 P2d 203, rev den 299 Or 583, 704 P2d 513 (1985), and do not support a claim that EAB’s reasoning from the facts found to its conclusions is unsound. See Home Plate, Inc. v. OLCC, 20 Or App 188, 530 P2d 862 (1975). Moreover, most of the case law relied on by employer with respect to how this court reviews an unemployment compensation decision predates McPherson v. Employment Division, 285 Or 541, 591 P2d 1381 (1979). In effect, employer asks that we undertake de novo review. We do not have that power (or did not, v. to this case). *275ORS 183.482(8)(c); see also Armstrong v. Asten-Hill Co., 90 Or App 200, 752 P2d 312 (1988).